DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.  	Claims 16-20, renumber as 1-5 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: In claim 16, prior art by Foxlin et al. (US 2007/0081695 A1) teaches A computer-implemented method for presenting related augmented reality (AR) and virtual reality (VR) representations, (“One application of this technique is virtual reality (VR) or augmented reality (AR) simulations. A camera with inertial sensors is mounted on a user's head, e.g., on a hat or helmet, and the markers and inertial sensors are located on an object held by the user, such as a tool, a gun, a piece of sports equipment, or a stand-in for such an object. The relative tracking of the object with regard to the user's head can be used to insert an image of the object into a virtual world displayed in a head-mounted display worn by the user. Because the direction the user is looking matches that of the camera, the relative position of the object to the camera can be easily mapped to the appropriate location in the display so that it remains in the correct location when the user either moves the object or looks in another direction.” [0044]) Foxlin also teaches receiving, at the data store, measurement data from an onsite computing device within sensor range of the real-world location, the measurement data including a first six- degree-of-freedom (DOF) vector between the onsite computing device and a first one of the trackable points, and a second six-DOF vector between the onsite computing device and a second one of the trackable points; (“Another method of correcting perspective distortion on the encoding marker (step 422), eliminates the need to explicitly estimate the pitch or position of the line segment and allows us to explicitly correct the effect of perspective distortion on the ratio of the distance of the encoding marker from the double end to the total length, using measured image-plane distances and known ratios of the three base markers.” [0060] “Assuming we have an inertial sensor on the object 104 which can accurately determine pitch and roll (.theta., .phi.) by itself, and the camera 102 has reported image plane centroids (u.sub.1, v.sub.1) and (u.sub.2, v.sub.2) (see FIG. 1B), we wish to find all 6 coordinates (x.sub.1.sup.w, y.sub.1.sup.w, z.sub.1.sup.w, .psi., .theta., .phi.) explicitly describing position and orientation of the object in world coordinates.” [0031] “As shown in FIG. 1B, the camera 102 is modeled as a pinhole camera 102m having an aperture 120 and a focal length f and points 1 and 2 are projected onto its image plane 122 at (u.sub.1, v.sub.1) and (u.sub.2, v.sub.2). (In some examples, wide-angle lenses with lots of distortion are used, in which case the camera is calibrated and undistortion corrections are applied to each 2D image point before carrying out the solution described below. To further simplify the equations, we will use f=1.) Using the pinhole camera model we can express the c-frame positions of points 1 and 2 in terms of the unknown depth values x.sub.1.sup.c and x.sub.2.sup.c and the measured u and v values: r.sub.1.sup.c=[x.sub.1.sup.c u.sub.1x.sub.1.sup.c v.sub.1x.sub.1.sup.c].sup.T (3) r.sub.2.sup.c=[x.sub.2.sup.c u.sub.2x.sub.2.sup.c v.sub.2x.sub.2.sup.c].sup.T” [0034]) Foxlin further teaches updating, based on the measurement data, the estimated spatial values associated with the first and second trackable points; (“For each set of markers, determine the two outmost markers (404). For each outmost marker, calculate the distance to the nearest marker in the collinear group (406).” [0057] “For multi-camera motion-capture systems using passive retro-reflective coated balls, the typical approach to making the markers identifiable is to group them together into rigid "marker cliques" with pre-known inter-marker distances. However, to measure these inter-marker distances requires first triangulating the 3D position of each marker with multiple cameras. Tracking multiple objects in our single-camera system requires a method of grouping targets into uniquely identifiable patterns that can be unambiguously recognized by a single camera, with an .alpha. priori unknown pose relationship between the object and the camera. To assure it is practical to attach the fiducials to small or thin objects, a linear pattern of dots is used rather than a planar or spatial array. Simple ratios of distances between points may not work well because these ratios are not preserved under perspective distortion. The 4-point cross-ratio ( .times. ac _ ) .times. ( bd _ ) ( ad _ ) .times. ( bc _ ) ##EQU6## (where mn is the distance between two points m and n, and a, b, c, and d are four collinear points in order) is known to be invariant under perspective projections and has been used for constructing identifiable fiducial patterns from 4 colinear markers (Robert van Liere & Jurriaan D. Mulder, "Optical Tracking Using Projective Invariant Marker Pattern Properties," IEEE Virtual Reality 2003 Conference, March 22-26, Los Angeles 2003). Unfortunately, we found this metric to be so sensitive to point measurement noise that only a few different configurations could be reliably distinguished for a reasonable-sized fiducial array. To address these shortcomings, we first estimate the "perspective 
However, claims 16-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 16: “transmitting environmental data and second AR data to an offsite computing device remote from the real-world location, the offsite computing device being configured to present, based on the environmental data and second AR data, a VR representation of the real-world location including a representation of the AR content item appearing at the spatial position relative to the first one of the trackable points.”
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Xiao Wu 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619